                                  CASE 0:20-mj-00422-KMM Document 9 Filed 06/19/20 Page 1 of 1
                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                )    COURT MINUTES – CRIMINAL (via video
                                                         )               conference)
                                      Plaintiff,         )                BEFORE: David T. Schultz
                                                         )                  U.S. Magistrate Judge
   v.                                                    )
                                                         )   Case No:            20-mj-422 KMM
Jessica Lynn White,                                      )   Date:               June 19, 2020
                                                         )   Court Reporter:     Tim Willette
                                      Defendant.         )   Courthouse:         Minneapolis
                                                                                 Video Conference
                                                             Time Commenced:     3:23 p.m.
                                                             Time Concluded:     4:23 p.m.
                                                             Time in Court:      1 hour

                 X PRELIMINARY/DETENTION HRG
                    Time in Court Prelim/Det: 30 minutes/ 30 minutes

APPEARANCES:

   Plaintiff: Bradley Endicott, Assistant U.S. Attorney
   Defendant: Catherine Turner,
                          X CJA

On            X Complaint

X Personal Recognizance Bond set with conditions, see Order Setting Conditions of Release.

X Probable cause found. Deft bound over to District Court of Minnesota

X Government moves to unseal the complaint only.             X Motion Granted



Additional Information:

Defendant consents to this hearing via video conference.

Kylie Williamson testified.


                                                                                                   s/Sarah Erickson
                                                                                     Signature of Courtroom Deputy




M:\templates\Det Prelim Min.wpt                                                                         Template Updated: 06/2013
